Filed 4/20/21 Khosravan v. Exxon Mobil Corp. CA2/7
   NOT TO BE PUBLISHED IN THE OFFICIAL REPORTS
California Rules of Court, rule 8.1115(a), prohibits courts and parties from citing or relying on opinions
not certified for publication or ordered published, except as specified by rule 8.1115(b). This opinion has
not been certified for publication or ordered published for purposes of rule 8.1115.


IN THE COURT OF APPEAL OF THE STATE OF CALIFORNIA

                        SECOND APPELLATE DISTRICT

                                     DIVISION SEVEN


MALEKEH KHOSRAVAN,                                           B304346

         Plaintiff and Appellant,                            (Los Angeles County
                                                             Super. Ct. No. 19STCV20678)
         v.

EXXON MOBIL CORPORATION
et al.,

          Defendants and
          Respondents.



      APPEAL from the judgment of the Superior Court of
Los Angeles County, Maurice A. Leiter, Judge. Affirmed.
      Weitz & Luxenberg, Benno Ashrafi and Josiah Parker for
Plaintiff and Appellant.
      Dentons US, Jayme C. Long, Justin Reade Sarno,
Alexander B. Giraldo; Gibson, Dunn & Crutcher, Theodore J.
Boutrous, Jr., Joshua S. Lipshutz and Joseph R. Rose for
Defendants and Respondents Exxon Mobil Corporation and
ExxonMobil Oil Corporation.
     King & Spalding, Peter A. Strotz and Anne M. Voigts for
Defendants and Respondents Chevron Corporation, Chevron
U.S.A. Inc., and Texaco, Inc.

                   __________________________

       Malekeh Khosravan1 appeals from a judgment entered
after the trial court granted the motions for summary judgment
filed by defendants Chevron Corporation, Chevron U.S.A. Inc.,
and Texaco, Inc. (Chevron defendants), and Exxon Mobil
Corporation and ExxonMobil Oil Corporation (Exxon defendants).
Malekeh and her husband Gholam Khosravan brought claims for
negligence, premises liability, and loss of consortium, alleging
Khosravan contracted mesothelioma caused by exposure to
asbestos while he was an Iranian citizen working for the National
Iranian Oil Company (NIOC) from the late 1950s to 1980 in
facilities controlled by defendants.2 The trial court concluded the
Chevron and Exxon defendants did not owe a duty of care to
Khosravan.
       On appeal, Malekeh contends the Chevron and Exxon
defendants owed Khosravan a duty of care based on their
predecessors’ control over the Abadan refinery in which
Khosravan worked and a 1954 contractual agreement between

1      During the pendency of this appeal, Gholam Khosravan
died. On June 10, 2020 we granted Malekeh Khosravan’s motion
to be substituted in place of Gholam Khosravan as his successor
in interest. To avoid confusion, we refer to Gholam Khosravan as
Khosravan and Malekeh by her first name.
2     It is undisputed that mesothelioma is a cancer associated
with exposure to asbestos.




                                2
the Iranian government and a consortium of international oil
companies, including defendants’ predecessors (the Agreement).
Malekeh also asserts the Chevron and Exxon defendants,
through their predecessors, owed a duty to protect refinery
workers like Khosravan from asbestos exposure based on a
special relationship between the predecessor companies and the
refinery workers arising from the Agreement. Alternatively,
Malekeh contends the Chevron and Exxon defendants owed
refinery workers a duty of care arising from a special relationship
between defendants’ predecessors and the Iranian companies
that operated the refinery.
      During the pendency of this appeal, we decided Sabetian v.
Exxon Mobil Corporation (2020) 57 Cal.App.5th 1054, 1075
(Sabetian), in which we held defendants’ predecessors3 did not
owe a duty of care to protect refinery workers from asbestos
hazards at the Abadan refinery. (Id. at p. 1075.) We concluded
neither the Agreement nor the plaintiffs’ evidence was sufficient
to create a triable issue of fact that defendants’ predecessors
exercised direct control over day-to-day refinery operations. (Id.
at pp. 1072-1075.) We invited the parties in this case to file
supplemental letter briefs addressing the significance of our
decision in Sabetian, which they have done. We conclude the
Chevron and Exxon defendants did not owe a duty of care to
Khosravan, and we affirm.




3     Sabetian involved the same defendants who are parties to
this action; the plaintiffs were a former Iranian refinery worker
at the Abadan refinery who later contracted mesothelioma and
his wife. (Sabetian, supra, 57 Cal.App.5th at p. 1060.)




                                 3
      FACTUAL AND PROCEDURAL BACKGROUND

A.    The Agreement4
      In 1951 the government of Iran nationalized its oil assets,
assuming control from the Anglo-Iranian Oil Company, which
was majority-owned by the government of Great Britain. In 1952
Iran formed NIOC to own and supervise all of Iran’s oil assets.
To afford access to global oil markets and avoid possible influence
from the former Union of Soviet Socialist Republics, the United
States “devised a plan in which it ‘enlisted’ American oil
companies as its ‘instruments of foreign policy’ to help get the
Iranian oil industry back on its feet.”5
      In 1954 American oil companies Gulf Oil Corporation,
Socony-Vacuum Oil Company, Inc., Standard Oil Company of
New Jersey, Standard Oil Company of California, and the Texas
Company, and European oil companies Anglo-Iranian Oil
Company, Ltd., N.V. de Bataafsche Petroleum Maatschappij, and
Compagnie Francaise des Pétroles (collectively, the consortium
members) entered into the Agreement with Iran and NIOC.
Defendants Chevron Corporation and Chevron U.S.A., Inc. are
successors in interest to Standard Oil Company of California and
Gulf Oil Corporation. Defendant Texaco, Inc., is the successor of
the Texas Company. The Exxon defendants are successors in

4     This discussion is based on undisputed facts taken from
evidence submitted in connection with the summary judgment
motions.
5     It is undisputed the Agreement principally covered the
Abadan refinery. Consistent with the practice of the parties, we
use “Abadan refinery” to refer generally to the facilities covered
by the Agreement.




                                 4
interest to Socony-Vacuum Oil Company, Inc., and Standard Oil
Company of New Jersey.
       The Agreement consists of two parts, the first among the
consortium members, Iran, and NIOC and the second among
Iran, NIOC, and the Anglo-Iranian Oil Company, Ltd. Only part
I is at issue in this case. The recitals for part I provided,
“WHEREAS, both the Government of Iran and [NIOC] desire to
increase the production and sale of Iranian oil, and thereby to
increase the benefits flowing to the Iranian nation . . . , but
additional capital, experienced management, and technical skills
are required in order to produce, refine, transport and market . . .
oil in quantities sufficient to effect this increase in a substantial
amount . . . [¶] WHEREAS, the international oil [consortium
members] are in a position and are willing to supply such capital,
management and skills; and [¶] . . . are in a position to market
substantial quantities of Iranian oil . . . throughout a large part
of the world over a considerable period of time, to the mutual
benefit of the Iranian nation and themselves . . . [¶] . . . the
Parties are agreed that said companies should undertake the
operation and management of certain of the oil properties . . . of
the Government of Iran and [NIOC], including the Abadan
refinery, as hereinafter set forth . . . [¶] [¶] . . . negotiations
have been amicably carried out with the object of assuring to the
Government of Iran and [NIOC], on the one hand, a substantial
export market for Iranian oil and a means of increasing the
material benefits to and prosperity of the Iranian people, and to
the companies, on the other hand, the degree of security and the
prospect of reasonable rewards necessary to justify the
commitment of their resources and facilities to the reactivation of
the Iranian oil industry.”




                                  5
       Article 3, section A of the Agreement provided that to carry
out the “functions of exploration, producing, refining,
transportation and the other functions specified in” the
Agreement, the consortium members incorporated the “Operating
Companies” under the laws of the Netherlands. The Agreement
defined the Operating Companies as the Iranian Oil Exploration
and Producing Company (IOEPC) and Iranian Oil Refining
Company (IORC). The consortium members incorporated a
holding company, Iranian Oil Participants Ltd. (IOP), which
wholly owned IOEPC and IORC. Each consortium member
formed at least one wholly owned subsidiary, each of which
purchased 7 to 8 percent of IOP’s shares. In article 3, section A of
the Agreement, the consortium members “jointly and severally
guarantee[d] the due performance by the Operating Companies of
their respective obligations under this Agreement.”
       Article 4 of the Agreement listed and “strictly limited” the
“rights, powers and obligations of the Operating Companies as
well as the nature and extent of the supervision to be exercised
by Iran and NIOC . . . to what is clearly stated in this Article.”
(Art. 4, § J.) Section A, paragraph (1) provided IOEPC the right
to explore, drill for, produce, extract, process, store, transport,
and ship crude oil and natural gas. Section A, paragraph (2)
provided for IORC to have the right to refine and process crude
oil and natural gas produced by IOEPC.
       Article 4, section F sets forth “[t]he obligations of the
Operating Companies to Iran and NIOC.” These obligations
included the duty “to conform with good oil industry practice and
sound engineering principles applicable and appropriate to
operations under similar conditions in conserving the deposits of
hydrocarbons, in operating the oilfields and refinery and in




                                 6
conducting development operations.” (Agreement, art. 4, § F,
¶ (1).) The Operating Companies were obligated “to carry on
such exploration operations as are economically justifiable with a
view to providing sufficient reserves to support the rate of
production of oil” (id., § F, ¶ (2)); “to maintain full records” and
“accounts” of their activities (id., § F, ¶ (3)); “to minimize the
employment of foreign personnel” (id., § F, ¶ (4)); and “to prepare
in consultation with NIOC plans and programs for industrial and
technical training and education and to cooperate in their
execution . . . to replace foreign personnel as soon as reasonably
practicable” (id., § F, ¶ (5)). Article 4, section I further provided,
“[T]he Operating Companies shall determine and have full and
effective management and control of all their operations,” subject
to supervision of their operations by Iran and NIOC as set forth
in sections F and G.
       Article 5, section A of the Agreement stated, “Iran and
NIOC undertake that neither of them, and no person other than
the Operating Companies, shall at any time . . . carry out . . . any
of the functions specified in [p]aragaphs (1) and (2) of Section A of
Article 4 of this Agreement” (defining the rights of IOEPC and
IORC to exploration, production, and refining). Article 7 of the
Agreement granted the Operating Companies the right to
“exclusive use” of certain lands owned by NIOC and Iran for
“their operations under [the] Agreement.”6 Under Article 17 of
the Agreement, NIOC retained authority over all “non-basic

6     It is undisputed NIOC owned and operated the Abadan
refinery prior to execution of the Agreement, and the Agreement’s
grant of authority to the Operating Companies constituted a
transfer of control over the functions in article 4 from NIOC to
the Operating Companies.




                                  7
operations,” including medical and health services, industrial and
technical training and education, and housing.
       Article 18 provided consortium members “shall” purchase
crude oil and “may” purchase natural gas from NIOC for resale in
Iran for export. Consortium members were permitted to assign
their rights and obligations to purchase crude oil and natural gas
to their subsidiaries, referred to as “Trading Companies.” Under
article 20 of the Agreement, the consortium members guaranteed
certain oil production and export quantities on an annual basis.
       The Agreement contemplated a 25-year lifespan, but in
1973 Iran assumed operations from IORC and IOEPC. IORC’s
employees were transferred to a new entity formed by NIOC, Oil
Services Company of Iran, which assumed operation of the
Abadan refinery.

B.    The Complaint
      Khosravan and Malekeh filed this action on June 13, 2019
against the Chevron and Exxon defendants and others, alleging
causes of action for negligence, strict liability, premises liability,
negligent joint venture, alter ego, fraud, and loss of consortium.
The complaint alleged the Chevron and Exxon defendants are the
successors in interest to consortium members that were
signatories to the Agreement. The complaint alleged further
Khosravan was exposed to products containing asbestos while he
worked at the Abadan refinery and other Iranian facilities from
approximately the 1940s to the late 1970s. In March 2019
Khosravan was diagnosed with mesothelioma caused by his
exposure to asbestos at these facilities. The complaint alleged
the predecessors to the Chevron and Exxon defendants, as
consortium members, contributed “capital, management and




                                  8
skills in the operation and management of the oil properties of
[NIOC], specifically the . . . oil refinery in Abadan, Iran.”
Further, the predecessor companies had “full and effective control
of the [Abadan] refinery . . . in order to operate that refinery in
conformity with good oil industry practice and sound engineering
principles applicable to that industry.”

C.     The Chevron and Exxon Defendants’ Motions for Summary
       Judgment
       The Chevron and Exxon defendants separately moved for
summary judgment. They argued they owed no duty of care to
Khosravan because they did not own, possess, or control the
facilities in which Khosravan alleged he was exposed to asbestos.
       The Chevron defendants filed a declaration of Frank G.
Soler, the senior subsidiary governance liaison for Chevron
Corporation, who stated the Chevron defendants’ predecessors
“did not ever own, lease, maintain, manage, control, or supervise”
the Abadan refinery. Soler averred a separate corporate entity
facilitated requests from the Operating Companies to the
consortium members “for skilled personnel.” Employees of the
consortium members sent to work at the Abadan refinery were
“seconded,” meaning “their employment with the [consortium
member] oil company terminated and such employees were then
formally employed by IORC and/or IOEPC.”
       The Chevron defendants also filed a declaration of former
Texaco, Inc., employee Carter B. Conlin, in which Conlin averred
he worked at the Abadan refinery from 1958 to 1963. At the
refinery, Conlin supervised approximately 20 engineers,




                                9
including “seconded employees” from other oil companies.7
Conlin and the other seconded employees he supervised were
“employed and paid by IORC for all work performed at the
Abadan [r]efinery.” Conlin and the employees Conlin supervised
did not take direction or payment from “their past oil company
employers or any oil company subsidiaries.” The Chevron
defendants filed excerpts from deposition testimony from Conlin
in Alkhas v. A.W. Chesterton Company (Super. Ct. L.A. County,
2014, No. BC473745), in which he testified employees loaned by
consortium members to IORC were thereafter treated as
employees of IORC.8

D.    The Khosravans’ Opposition to Defendants’ Motions for
      Summary Judgment
      The Khosravans opposed the Chevron and Exxon
defendants’ motions, arguing the Agreement and defendants’
control over operations at the Abadan refinery created a duty of
care owed by the Chevron and Exxon defendants to Khosravan to
protect him from asbestos exposure.9 The Khosravans filed

7      From 1958 to 1960, Conlin held the position of section head
of the oil conversion processes section of the process engineering
department for IORC at the Abadan refinery. From 1960 to
1963, he held the position of technical advisor for catalytic
reforming in the refining operations department for IORC at the
Abadan refinery.
8     The Exxon defendants also relied on the Soler declaration
and the Conlin deposition transcript filed by the Chevron
defendants.
9      The Khosravans abandoned their strict liability, negligent
joint venture, and alter ego claims during the summary judgment




                                10
multiple declarations and excerpts of deposition testimony with
their oppositions.
       Dr. Neill Weaver stated in his deposition in Altimore v.
Quigley Company, Inc. (District Ct. Galveston County, Texas,
2013, No. 03CV0588) he worked from 1951 to 1973 as a physician
for Esso Standard Oil Company, an Exxon predecessor.10
Dr. Weaver identified a 1937 document entitled “Dust Producing
Operations in the Production of Petroleum Products and
Associated Activities,” which made suggestions for control and
suppression of asbestos dust. When asked about Esso’s asbestos
practices, Dr. Weaver testified that when he began working in
Esso’s Baton Rouge, Louisiana refinery in 1951, “measures were
in effect for the control of exposures throughout the refinery and
the medical surveillance program for the workers potentially
exposed to asbestos was in operation and had been in operation
for decades.”
       Bruce Larson, who testified as Exxon Mobil Corporation’s
person most qualified in Shahabi v. A.W. Chesterton Company
(Super. Ct. L.A. County, 2012, No. BC421531), was asked, “Do
you agree that Exxon and Mobil had employees in high level


proceedings by failing to oppose summary adjudication of those
claims. The Khosravans did not dispute IOP, IORC, and IOEPC
“observed their corporate form and were adequately capitalized,”
“each held regular meetings, maintained independent records,
and had their own officers and directors,” and each “maintained
separate accounting records, officers, and bank accounts.”
10    Weaver testified he worked for Esso Standard Oil Co.,
which later became Exxon. The Exxon defendants acknowledge
previously doing business under the name Esso. It is not clear
from the record which consortium member Esso succeeded.




                               11
management at the Abadan refinery between 1955 and 1968?”
He responded, “I think that’s probably correct, yes.” Larson also
testified it was “certainly possible” that a person with
management responsibility could cause work practices to be
followed at the refinery, but he clarified that the Abadan refinery
“had a patchwork of various jobs represented by Iranian
nationals, various jobs represented by people from the
participating companies, and . . . I don’t really know how control
was exercised in a situation like that.” Larson testified he
believed Exxon employees who worked at the Abadan refinery
would be paid by the “holding company,” not Exxon, and he was
not aware of Exxon or Mobil “exercis[ing] any direct control over
anybody” working at the Abadan refinery.
       Testifying as Exxon Mobil Corporation’s person most
qualified in Enayati v. A.W. Chesterton Company (Super. Ct. L.A.
County, 2009, No. BC400729), Larson testified he had no direct
knowledge of the health and safety practices of the Abadan
refinery during the period from 1954 to the 1980s. But he stated
it had “always been at least the policy of Exxon and Mobil
that . . . the same rules and regulations that apply domestically
apply to overseas facilities. So I’m assuming that—and this is an
assumption . . . [¶] . . . that comparable safety procedures and
programs would be in place at [the Abadan] refinery as they
would have been elsewhere.” Larson affirmed he based his
assumption on his experience with the standard operating
procedures of the company.
       Daniel Agopsowicz testified as the person most qualified for
the Exxon defendants in his deposition in Sabetian v. Air &
Liquid Systems Corporation (Super. Ct. L.A. County, 2018,
No. BC699945). When asked whether the Exxon defendants




                                12
agreed “[i]t is part of good oil industry practice to ensure that the
people on the refinery floor are kept safe,” Agopsowicz replied,
“Yes.” When asked whether the Exxon defendants’ predecessors
“believe[d] at the time of signing [the Agreement] that [they] had
an obligation to ensure that the Abadan [r]efinery was operated
appropriately,” Agopsowicz replied, “If they signed [the
Agreement], then they would agree with this, yes.”11
       Soler testified as the person most qualified for the Chevron
defendants in Sabetian v. Air & Liquid Systems Corporation
(Super. Ct. L.A. County, 2018, No. BC699945). Soler was asked
in his deposition whether the statement made by Standard Oil of
California (the predecessor of Chevron U.S.A., Inc.) in its 1964
annual report was true that “[t]he Iranian oil consortium has
operated Iran’s principal oil[] producing, refining, and
transportation facilities for the past ten years.” Soler responded,
“It’s a statement that was made by the company to stockholders.”
       The Khosravans also attached a copy of a booklet entitled
“Working with the Operating Companies in Iran 1958” (Iran
booklet) issued by Socony Mobil Oil Company, Inc. (an affiliate of
consortium member Socony-Vacuum Oil Company, Inc., the
predecessor in interest to the Exxon defendants) to Socony’s
employee Charles Schroeder. Schroeder was transferred to Iran
to work for the operating companies from 1958 to 1960. The
booklet explained IORC and IOEPC had conducted “production
and refining of oil in Southern Iran in accordance with the
Agreement . . . . [¶] The joint Head Office of these two Operating

11    It appears from the question and answer that this
testimony was in the context of questions about the Agreement.
However, the record does not contain the prior page of the
deposition transcript.




                                 13
Companies is located in Teheran, from which all activities of the
Companies are directed.” A section entitled “Terms and
Conditions of Employment” stated, “Employees on loan
assignment from a Member Company will remain employed by
such Member Company but will be subject to these conditions for
the period of their Company Service, unless otherwise provided in
these conditions.” The booklet further stated the operating
companies would pay the salaries of “loan employees,” with
monthly deductions from the total salary paid for “Iranian
income tax and electricity tax or for services provided by the
[operating companies],” unless alternative arrangements were
made between the Operating Companies and the consortium
member or its affiliated company. With regard to “operational
requirements,” the booklet stated, “Whether he is directly
engaged by the [Operating Companies] or on loan assignment
from a Member Company, the employee shall give his whole time
services to the [Operating Companies] . . . , in accordance with
the orders and directions from time to time given to him by the
[Operating Companies] . . . , and will work and reside in such
places as the [Operating Companies] may from time to time
require, and will abide by all applicable rules, regulations and
other practices of the [Operating Companies] . . . from time to
time in effect.”
      The Khosravans attached excerpts of Conlin’s deposition
testimony in Sarooie v. Asbestos Corporation Limited (Super. Ct.
L.A. County, 2015, No. BC529503). Conlin was asked, based on
the Iran booklet’s statement that loan employees “will remain
employed” by the consortium member or affiliate company while
on loan to the Operating Companies, whether Conlin was
employed by Texaco when he worked for IORC at the Abadan




                               14
refinery. Conlin responded, “It appears so, according to this
definition.” When asked whether this “was the same definition
you were working under when you were in Iran,” Conlin
responded, “Yeah. The main two stipulations were that we would
have the right to come back to a job of equal status, and that our
benefit plans would remain in effect.”
      The Khosravans did not dispute the facts set forth in the
Exxon defendants’ undisputed material facts that Khosravan was
“employed by” NIOC or IORC, and not by the Exxon defendants
or their predecessors.12 Nor did the Khosravans dispute “IORC
conducted the ‘basic’ refining functions” at the Abadan refinery.
Likewise, the Khosravans did not dispute that the predecessors
to the Chevron defendants did not “select, procure, manufacture,
distribute, sell, or install any asbestos-containing products or
equipment” at the Iranian facilities. The Khosravans also did not
dispute that IOP did not operate any Iranian oil facilities.

E.    The Trial Court’s Ruling and Entry of Judgment
      On December 6, 2019 the trial court granted the Chevron
and Exxon defendants’ motions for summary judgment. In its
written ruling, the court found the Khosravans failed to raise a
triable issue of fact regarding “whether [d]efendants owned or


12    The Khosravans disputed whether Khosravan was ever
supervised or directed by an employee of the Exxon defendants or
their predecessors, but they did not cite to any evidence that
supported their contention other than the Agreement. Further, in
response to the Exxon defendants’ separate statement, the
Khosravans contended the seconded employees “remained
employed by the [c]onsortium member,” citing to the testimony of
Agopsowicz and Conlin, as well as the Iran booklet.




                                15
controlled the Abadan oil refinery, or any other Iranian site,
where [Khosravan] claims that he was exposed to asbestos”;
“whether [Khosravan] was an intended beneficiary under the
Government Agreement; whether the Government Agreement
created a special relationship between [d]efendants, and/or their
predecessors, and [Khosravan]; and whether [d]efendants
negligently performed their obligations under the Government
Agreement.”13
      On December 24, 2020 the trial court entered a judgment of
dismissal in favor of the Chevron and Exxon defendants. The
Khosravans timely appealed.

                         DISCUSSION

A.    Standard of Review on Summary Judgment
      Summary judgment is appropriate only if there are no
triable issues of material fact and the moving party is entitled to
judgment as a matter of law. (Code Civ. Proc., § 437c, subd. (c);
Regents of University of California v. Superior Court (2018)
4 Cal.5th 607, 618 (Regents); Delgadillo v. Television Center, Inc.
(2018) 20 Cal.App.5th 1078, 1085.) “‘“‘“We review the trial court’s
decision de novo, considering all the evidence set forth in the
moving and opposing papers except that to which objections were
made and sustained.”’ [Citation.] We liberally construe the
evidence in support of the party opposing summary judgment and
resolve doubts concerning the evidence in favor of that party.”’”

13     In ruling on the motions for summary judgment, the trial
court appears to have overruled all evidentiary objections made
by the parties. The parties do not renew their objections on
appeal, and we do not consider them.




                                16
(Hampton v. County of San Diego (2015) 62 Cal.4th 340, 347;
accord, Valdez v. Seidner-Miller, Inc. (2019) 33 Cal.App.5th 600,
607 (Valdez).)
      A defendant moving for summary judgment has the initial
burden of presenting evidence that a cause of action lacks merit
because the plaintiff cannot establish an element of the cause of
action or there is a complete defense. (Code Civ. Proc., § 437c,
subd. (p)(2); Aguilar v. Atlantic Richfield Co. (2001) 25 Cal.4th
826, 853; Valdez, supra, 33 Cal.App.5th at p. 607.) If the
defendant satisfies this initial burden, the burden shifts to the
plaintiff to present evidence demonstrating there is a triable
issue of material fact. (Code Civ. Proc., § 437c, subd. (p)(2);
Aguilar, at p. 850; Valdez, at p. 607.)

B.    Principles of Contract Interpretation
      “‘The rules governing the role of the court in interpreting a
written instrument are well established. The interpretation of a
contract is a judicial function. [Citation.] In engaging in this
function, the trial court “give[s] effect to the mutual intention of
the parties as it existed” at the time the contract was executed.
[Citation.] Ordinarily, the objective intent of the contracting
parties is a legal question determined solely by reference to the
contract’s terms. [Citations.]’” (Brown v. Goldstein (2019)
34 Cal.App.5th 418, 432; accord, State of California v.
Continental Ins. Co. (2012) 55 Cal.4th 186, 195; Sabetian, supra,
57 Cal.App.5th at p. 1069.) “‘Extrinsic evidence is admissible,
however, to interpret an agreement when a material term is
ambiguous. [Citations.]’” (Brown, at p. 432; accord, Sabetian, at
p. 1069.)




                                 17
       “The law has long distinguished between a ‘covenant’ which
creates legal rights and obligations, and a ‘mere recital’ which a
party inserts for his or her own reasons into a contractual
instrument. Recitals are given limited effect even as between the
parties.” (Emeryville Redevelopment Agency v. Harcros Pigments,
Inc. (2002) 101 Cal.App.4th 1083, 1101; accord, Hunt v. United
Bank & Trust Co. (1930) 210 Cal.108, 115 [“Recitals or preambles
prefixed to an agreement may or may not have binding force. If
they form part of the operative covenants of the instrument in
such a way as to show it was designed and intended that they
should form part of it, they will be so construed.”]; O’Sullivan v.
Griffith (1908) 153 Cal. 502, 506 [“A covenant or warranty is
never implied from a mere recital.”]; Sabetian, supra,
57 Cal.App.5th at p. 1069.) However, “[i]f the operative words of
a grant are doubtful, recourse may be had to its recitals to assist
the construction.” (Civ. Code, § 1068;14 see Sabetian, at p. 1069;
Golden West Baseball Co. v. City of Anaheim (1994)
25 Cal.App.4th 11, 38 [language labeled “recital” was actually
covenant because it contained operative promise and recourse to
language was necessary to identify real property subject to the
agreement].)




14    All further undesignated statutory references are to the
Civil Code.




                                18
C.    The Khosravans Failed To Raise a Triable Issue of Fact as
      to Their Negligence and Premises Liability Claims15
      1.      Duty of care
      “The elements of a negligence claim and a premises liability
claim are the same: a legal duty of care, breach of that duty, and
proximate cause resulting in injury.” (Kesner v. Superior Court
(2016) 1 Cal.5th 1132, 1158 (Kesner); accord, Castellon v. U.S.
Bancorp (2013) 220 Cal.App.4th 994, 998.) “Recovery in a
negligence action depends as a threshold matter on whether the
defendant had ‘“a duty to use due care toward an interest of [the
plaintiff’s] that enjoys legal protection against unintentional
invasion.”’” (Southern California Gas Leak Cases (2019)
7 Cal.5th 391, 397; accord, Sabetian, supra, 57 Cal.App.5th at
p. 1070.)



15     The Chevron and Exxon defendants argue we should not
reach the merits of Malekeh’s arguments on appeal because the
law of the case doctrine applies to bar relitigation of the issues in
light of the Court of Appeal’s unpublished decision in Malek v.
Chevron U.S.A. Inc. (Nov. 14, 2019, B270957) [nonpub. opn.] 2019
WL 6001030, noting the Malek case and this case were
coordinated as part of LAOSD Asbestos Cases. (Nov. 14, 2019,
B270957) [nonpub. opn.] 2019 WL 6001030. “‘“The doctrine of
‘law of the case’ deals with the effect of the first appellate
decision on the subsequent retrial or appeal: The decision of an
appellate court, stating a rule of law necessary to the decision of
the case, conclusively establishes that rule and makes it
determinative of the rights of the same parties in any subsequent
retrial or appeal in the same case.”’” (Leider v. Lewis (2017)
2 Cal.5th 1121, 1127.) Khosravan was not a party to the Malek
appeal and, therefore, we do not apply the law of the case
doctrine.




                                 19
       “In general, each person has a duty to act with reasonable
care under the circumstances.” (Regents, supra, 4 Cal.5th at
p. 619; accord, Vasilenko v. Grace Family Church (2017) 3 Cal.5th
1077, 1083 (Vasilenko).) As section 1714 provides, “Everyone is
responsible, not only for the result of his or her willful acts, but
also for an injury occasioned to another by his or her want of
ordinary care or skill in the management of his or her property or
person, except so far as the latter has, willfully or by want of
ordinary care, brought the injury upon himself or herself.” “‘[I]n
the absence of a statutory provision establishing an exception to
the general rule of . . . section 1714, courts should create one only
where “clearly supported by public policy.”’” (Kesner, supra,
1 Cal.5th at p. 1143; accord, Regents, supra, 4 Cal.5th at p. 628
[“The court may depart from the general rule of duty . . . if other
policy considerations clearly require an exception.”]; Cabral v.
Ralphs Grocery Co. (2011) 51 Cal.4th 764, 771 (Cabral).)
       In determining whether an exception to section 1714
applies, courts consider “the foreseeability of harm to the
plaintiff, the degree of certainty that the plaintiff suffered injury,
the closeness of the connection between the defendant’s conduct
and the injury suffered, the moral blame attached to the
defendant’s conduct, the policy of preventing future harm, the
extent of the burden to the defendant and consequences to the
community of imposing a duty to exercise care with resulting
liability for breach, and the availability, cost, and prevalence of
insurance for the risk involved.” (Rowland v. Christian (1968)
69 Cal.2d 108, 113 (Rowland); accord, Kesner, supra, 1 Cal.5th at
p. 1143.)
       A defendant’s control over property is sufficient to create a
duty of care owed to persons using the property. (Alcaraz v. Vece




                                 20
(1997) 14 Cal.4th 1149, 1162, 1166 [affirming reversal of
summary judgment because there were triable issues of fact as to
landlord’s control of strip of city land where landlord had
“maintained the lawn . . . and, subsequent to the incident at
issue, constructed a fence surrounding the entire lawn”];
Sabetian, supra, 57 Cal.App.5th at p. 1071; Annocki v. Peterson
Enterprises, LLC (2014) 232 Cal.App.4th 32, 37 [trial court
should have allowed plaintiff to plead that defendant restaurant
failed to warn patrons leaving the restaurant that only a right
turn could safely be made from its parking lot although accident
occurred on adjacent roadway].)
       “Premises liability ‘“is grounded in the possession of the
premises and the attendant right to control and manage the
premises”’; accordingly, ‘“mere possession with its attendant right
to control conditions on the premises is a sufficient basis for the
imposition of an affirmative duty to act.”’” (Kesner, supra,
1 Cal.5th at p. 1158; accord, Taylor v. Trimble (2017)
13 Cal.App.5th 934, 943-944 [“landowners are required ‘to
maintain land in their possession and control in a reasonably safe
condition’ [citations], and to use due care to eliminate dangerous
conditions on their property”].) However, “[a] defendant cannot
be held liable for the defective or dangerous condition of property
which it did not own, possess, or control. Where the absence of
ownership, possession, or control has been unequivocally
established, summary judgment is proper.” (Isaacs v. Huntington
Memorial Hospital (1985) 38 Cal.3d 112, 134; accord, Sabetian,
supra, 57 Cal.App.5th at p. 1071; Seaber v. Hotel Del Coronado
(1991) 1 Cal.App.4th 481 [hotel did not owe duty to patron who
was struck and killed in a marked crosswalk outside hotel’s
entrance]; cf. Vasilenko, supra, 3 Cal.5th at p. 1085 [church had




                                21
duty toward invitees who crossed public street to get to parking
lot across the street because the church increased the invitees’
exposure to the dangers of the street by placing and maintaining
the parking lot on the other side of the street].)
       “[S]ection 1714 does not . . . impose a presumptive duty of
care to guard against any conceivable harm that a negligent act
might cause.” (Southern California Gas Leak Cases, supra,
7 Cal.5th at p. 399; accord, Sabetian, supra, 57 Cal.App.5th at
p. 1071; Dekens v. Underwriters Laboratories Inc. (2003)
107 Cal.App.4th 1177, 1187-1188 [plaintiffs failed to raise a
triable issue of material fact whether defendant “undertook the
responsibility to guarantee [decedent’s] safety from cancer-
causing asbestos through its process of testing and certifying
small appliances as safe from injury due to fire, electrical shock,
or injuries from sharp protruding objects”].)

      2.    The Khosravans failed to raise a triable issue of fact
            as to the Chevron and Exxon defendants’ ownership,
            possession, or control of the Iranian facilities
      Malekeh acknowledges the central question is whether the
Chevron and Exxon defendants (as successors to the consortium
members) had active supervisory and management control over
the Abadan refinery premises. Malekeh does not dispute NIOC,
and later Iran, not the consortium members, owned the facilities
where Khosravan was exposed to asbestos. However, she
contends the consortium members controlled the sources of
asbestos at the Abadan refinery where Khosravan was exposed.
She also argues the Agreement created a duty of care by
providing for the consortium members to create the Operating
Companies, to ensure the Operating Companies would use “good




                                22
oil industry practice[s],” and to promise to purchase oil for export,
and guarantee the production and exportation of specified
quantities of oil.
       As we concluded in Sabetian, “[T]he Chevron and Exxon
defendants’ commitments in the Agreement do not demonstrate
their control over the Abadan refinery.” (Sabetian, supra,
57 Cal.App.5th at p. 1072.) We observed, “Article 1 of the
Agreement defined ‘Operating Companies’ by express reference
only to IOEPC (the exploration and production company) and
IORC (the refining company), to the exclusion of the separately
defined term of ‘[c]onsortium members.’ The Agreement gave
Iran and NIOC supervisorial authority over the Operating
Companies, with IORC and NIOC sharing control of the Abadan
refinery. As discussed, IORC controlled the refining and
processing of the crude oil and natural gas at the refinery (art. 4,
§ A, ¶ (2)) and NIOC controlled the ‘non-basic operations,’
including housing, medical and health services, and industrial
and technical training and education (art. 17, §§ A, ¶ (1), B).”
Contrary to [plaintiff]’s assertion the Chevron and Exxon
defendants’ predecessors had effective control over the Abadan
refinery, the Agreement expressly stated “‘no person other than
the Operating Companies, shall at any time . . . carry out . . . any
of the functions’” of exploration, production, and refining, and the
‘nature and extent of the foregoing rights, powers and obligations
of the Operating Companies as well as the nature and extent of
the supervision to be exercised by Iran and NIOC shall be strictly
limited to what is clearly stated in [article 4].’” (Sabetian, at
p. 1072.)
       We concluded that the consortium members’ or their
subsidiaries’ ownership of 7 to 8 percent of the shares of IOP,




                                 23
which in turn owned IOEPC and IORC, was “not sufficient to
create a duty of care as to refinery workers employed by the
Operating Companies, . . . absent evidence supporting the
piercing of the corporate veil based on the alter ego doctrine.”
(Sabetian, supra, 57 Cal.App.5th at p. 1072, citing Mesler v.
Bragg Management Co. (1985) 39 Cal.3d 290, 300 [to pierce the
corporate veil, a plaintiff must show “‘(1) that there be such unity
of interest and ownership that the separate personalities of the
corporation and the individual no longer exist and (2) that, if the
acts are treated as those of the corporation alone, an inequitable
result will follow’”] and Curci Investments, LLC v. Baldwin (2017)
14 Cal.App.5th 214, 220 [“Ordinarily a corporation is considered
a separate legal entity, distinct from its stockholders, officers and
directors, with separate and distinct liabilities and obligations.”].)
       Further, as in Sabetian, to the extent the consortium
members controlled IOP, which owned the Operating Companies,
the Khosravans never presented evidence to support liability of
IOP as the parent corporation. (See Sabetian, supra,
57 Cal.App.5th at p. 1073, citing Waste Management, Inc. v.
Superior Court (2004) 119 Cal.App.4th 105, 110 [“[A] parent
corporation is not liable for injuries of a subsidiary’s employee in
the absence of evidence establishing a duty owed by the parent
corporation to the employee.”].) Here, as in Sabetian, the
Khosravans abandoned their alter ego claims during the
summary judgment proceedings.
       In Sabetian we also rejected the plaintiffs’ argument that
the consortium members had the ability to intervene in refinery
management to meet their obligations under the Agreement
based on the consortium members’ incorporation of the Operating
Companies; their joint and several guarantee of the due




                                 24
performance of the Operating Companies to Iran and NIOC,
including the commitment “‘to conform with good oil industry
practice’”; and their guarantee to Iran and NIOC of the
production and exportation of certain quantities of oil. (Sabetian,
supra, 57 Cal.App.5th at p. 1073.) Instead, the consortium
members would satisfy their commitments under the Agreement
by their creation of independent corporate entities (the Operating
Companies) to provide the necessary day-to-day management and
control of the Abadan refinery because “the Agreement tasked
IORC and NIOC, not the consortium members, with refinery
operations.” (Ibid.) Further, “IORC’s commitment to conform
with good industry practice was explicitly stated in the
Agreement as an obligation to Iran and NIOC, as were the
consortium members’ guarantees.” (Ibid.)16
      We also reviewed the deposition testimony submitted by
the plaintiffs in Sabetian (also relied on by the Khosravans) and
concluded, “The testimony of Larson, testifying as Exxon Mobil
Corporation’s person most qualified, that ‘there may have been
some’ Exxon or Mobil employees in high level management
positions at the Abadan refinery is consistent with defendants’
evidence that employees of consortium members who worked at

16    We also rejected the argument “defendants’ control over the
Abadan refinery is demonstrated by the recital language in the
Agreement,” concluding “the recital language referring to the
willingness of the consortium members to provide their
management abilities and their agreement to undertake the
operation and management of the oil facilities was by its own
terms limited by the specific provisions of the Agreement that
vested responsibility for operation and control in the Operating
Companies and NIOC.” (Sabetian, supra, 57 Cal.App.5th at
pp. 1073-1074.)




                                25
the Abadan refinery were loaned to the refinery and under the
control of and paid by IORC. For example, Soler, the senior
subsidiary governance liaison for Chevron Corporation, declared
that consortium members sometimes provided ‘skilled personnel’
to the Abadan refinery in response to requests from the
Operating Companies, but these workers were then ‘formally
employed’ by the Operating Companies, not their former
consortium member employer. Similarly, Conlin, who in 1958
was an assistant chief design engineer employed by Texaco, Inc.,
testified that from 1958 to 1963 he was seconded to work at the
Abadan refinery, at which time he was employed and paid by
IORC and took direction from IORC, not Texaco, Inc., or other
American oil companies. Further, Larson testified he was not
aware of Exxon or Mobil ‘exercis[ing] any direct control over
anybody’ working at the Abadan refinery.” (Sabetian, supra,
57 Cal.App.5th at p. 25.)
       Contrary to Malekeh’s contention in her supplemental
brief, the additional evidence relied on by the Khosravans did not
create a triable issue of fact that the consortium members had
control over operations at the Abadan refinery. Malekeh
contends the Iran booklet establishes that employees loaned by
the consortium members or their affiliates remained employees of
the foreign company while working for the Operating Companies
in Iran, distinguishing this case from Sabetian. Malekeh also
relies on Conlin’s deposition testimony in which he acknowledged
that while he worked for IORC in Iran, he remained an employee
of Texaco, as defined by the Iran booklet, explaining the “main
two stipulations were that we would have the right to come back
to a job of equal status, and that our benefit plans would remain
in effect.” However, the booklet also dictated the loaned




                               26
employee would work “in accordance with the orders and
directions from time to time given to him by the [Operating
Companies] . . . and will abide by all applicable rules, regulations
and other practices of the [Operating Companies] . . . from time
to time in effect.” This provision is consistent with Conlin’s
testimony that workers in the Iranian refinery did not take
direction from “their past oil company employers or any oil
company subsidiaries.” Further, neither the booklet nor Conlin’s
testimony shows that employees of the consortium members who
were seconded to the Abadan refinery as management employees
were paid by the consortium members or their work was directed
or controlled by the consortium members.17

17     Malekeh also relies on Agopowicz’s testimony in which he
agreed that the Exxon defendants’ predecessors “believe[d] at the
time of signing [the Agreement] that [they] had an obligation to
ensure that the Abadan [r]efinery was operated appropriately.”
But as we concluded in Sabetian, “[T]he consortium members’
guarantees were to Iran and NIOC and fall short of evidence
defendants exercised direct control of day-to-day operations at
the refinery. Further, although Agopowicz was designated as the
person most qualified for the Exxon defendants, his testimony
was not based on personal knowledge of the consortium members’
intent in entering into the Agreement, but his reading of the
Agreement.” (Sabetian, supra, 57 Cal.App.5th at p. 1075, fn. 16.)
We similarly reject Malekeh’s reliance on the statement of
Chevron’s predecessor to stockholders in its 1964 annual report
that “[t]he Iranian oil consortium has operated Iran’s principal
oil[] producing, refining, and transportation facilities for the past
ten years,” and her reliance on the Exxon defendants’ admission
in their separate statement of facts that the consortium members
“were to play a role in the operation and management of the
Abadan refinery to ensure availability of ‘sufficient oil products’




                                 27
       Malekeh’s reliance on the holding in Kesner, supra,
1 Cal.5th 1132 is misplaced. In Kesner, the Supreme Court held
that employers and premises owners have a duty to protect
family members of on-site workers from secondary exposure to
asbestos carried home on the bodies and clothing of the workers.
(Id. at p. 1140.) The Kesner court started from the premise that
under section 1714, “‘the general duty to take ordinary care in
the conduct of one’s activities’ applies to the use of asbestos on an
owner’s premises or in an employer’s manufacturing processes”
(Kesner, at p. 1144), but it considered the Rowland factors to
determine “‘whether a categorical exception to that general rule
should be made’ exempting property owners and employers from
potential liability to individuals who were exposed to asbestos by
way of employees carrying it on their clothes or person.” (Id. at
p. 1145, quoting Cabral, supra, 51 Cal.4th at p. 774.) The Kesner
court concluded it was “entirely foreseeable” that workers would
bring asbestos dust home at the end of the day if adequate
precautions were not taken, and, therefore, “[t]he foreseeability
factors weigh in favor of finding a duty.” (Kesner, at p. 1149.)
       Unlike the allegations in Kesner, there is no evidence the
Chevron and Exxon defendants operated or controlled the
Abadan refinery or the sources of asbestos at the refinery,
thereby imposing on them a duty under section 1714 to protect


‘to market substantial quantities of Iranian oil . . . .’” In context,
both statements refer to the consortium members’ creation of the
Operating Companies to operate and manage the Abadan
refinery, their provision of seconded employees to the Operating
Companies, and their ownership interest in IOP. This evidence
also falls short of evidence showing defendants exercised direct
control of the day-to-day operations at the refinery.




                                  28
refinery workers like Khosravan from exposure to asbestos. (See
Isaacs v. Huntington Memorial Hospital, supra, 38 Cal.3d at
p. 134.) Khosravan was employed by NIOC and IORC on
premises operated by NIOC and IORC. This is in contrast to the
allegations at issue in Kesner that the defendant’s predecessors
were “engaged in active supervisory control and management of
asbestos sources” at the workplace. (Kesner, supra, 1 Cal.5th at
p. 1161.)

     3.      Malekeh failed to raise a triable issue of fact the
             Agreement created a special relationship between
             defendants’ predecessors and Khosravan
      Malekeh contends the Chevron and Exxon defendants
(through their predecessor companies) owed a duty to protect
refinery workers like Khosravan from asbestos exposure based on
a special relationship between the consortium members and the
refinery workers arising from the consortium members’
guarantee in the Agreement of the Operating Companies’ “due
performance” under the Agreement, relying on Biakanja v. Irving
(1958) 49 Cal.2d 647 (Biakanja) and J’Aire Corp. v. Gregory
(1979) 24 Cal.3d 799 (J’Aire). Under Malekeh’s argument, the
Chevron and Exxon defendants owed a duty to the refinery
workers because injury to refinery workers from asbestos
exposure was reasonably foreseeable under the Agreement.
Further, Malekeh points to the Operating Companies’ obligation
to conform to “good oil industry practice and sound engineering
principles.” We rejected this argument in Sabetian, holding the
J’Aire factors did not support imposition of liability on the
Chevron and Exxon defendants. (Sabetian, supra,
57 Cal.App.5th at p. 1075.)




                               29
       “A duty running from a defendant to a plaintiff may arise
from contract, even though the plaintiff and the defendant are
not in privity. [Citations.] Under these circumstances, the
existence of a duty is not the general rule, but may be found
based on public policy considerations.” (Lichtman v. Siemens
Industry Inc. (2017) 16 Cal.App.5th 914, 921 (Lichtman)
[company responsible for maintaining battery backup system for
traffic signals owed duty of care to plaintiffs who were injured in
traffic collision during power outage in which traffic signal
stopped functioning]; J’Aire, supra, 24 Cal.3d at pp. 802, 804-805
[lessee who operated a restaurant alleged sufficient facts to state
a cause of action for negligence to recover lost income from
dilatory performance by contractor hired by owner of building to
renovate restaurant]; Biakanja, supra, 49 Cal.2d 647, 651 [notary
public who drafted a will for the decedent owed a duty of care to
an estate beneficiary who was not in contractual privity with the
notary public]; see generally Aas v. Superior Court (2000)
24 Cal.4th 627, 637-645 (Aas) [detailing evolving case law],
superseded by statute on other grounds as stated in Rosen v.
State Farm General Ins. Co. (2003) 30 Cal.4th 1070, 1079-1080.)
       Under the balancing test articulated in Biakanja and
J’Aire, in determining whether a duty of care arises from a
contract in favor of a noncontracting party, the Supreme Court
considered “[(1)] ‘the extent to which the transaction was
intended to affect the plaintiff,’ [(2)] ‘the foreseeability of harm to
[him],’ [(3)] ‘the degree of certainty that the plaintiff suffered
injury,’ [(4)] ‘the closeness of the connection between the
defendant’s conduct and the injury suffered,’ [(5)] ‘the moral
blame attached to the defendant’s conduct,’ and [(6)] ‘the policy of
preventing future harm.’” (Southern California Gas Leak Cases,




                                  30
supra, 7 Cal.5th at p. 401, citing J’Aire, supra, 24 Cal.3d at
p. 804; accord, Goonewardene v. ADP, LLC (2019) 6 Cal.5th 817,
838 (Goonewardene);18 Aas, supra, 24 Cal.4th at p. 644; Stewart,
supra, 55 Cal.2d at p. 863; see Biakanja, supra, 49 Cal.2d at
p. 650.)
       As we concluded in Sabetian, “the J’Aire factors do not
support imposition of liability on the Chevron and Exxon
defendants by virtue of the consortium members’ guarantee in
article 3 of the Operating Companies’ performance of their
obligations under the Agreement. Most significantly, under the
first factor, the Agreement was not intended to affect . . . refinery
workers, but rather, it was intended to accelerate Iranian oil
production and exportation to the global market. Indeed, the
obligations of the Operating Companies most relevant to
protection of the refinery workers—to conform with good industry
practice and prepare plans and programs for industrial and
technical training and education—were specifically owed under
the Agreement ‘to Iran and NIOC.’ [Khosravan] is unlike the
plaintiff in J’Aire, a lessee whose restaurant business was


18    In Goonewardene, supra, 6 Cal.5th at page 838, the
Supreme Court observed additional “policy considerations that
may appropriately be considered in determining whether a tort
duty of care should be recognized or imposed in the absence of
privity of contract” included whether recognition of the duty of
care “would (1) impose liability out of proportion to fault, (2) be
unnecessary in light of the prospect of private ordering [of a
product or service], and (3) would likely have an adverse effect on
the availability of [a defendant’s] services.” Because Malekeh has
not argued that consideration of these additional factors supports
finding a duty of care, we focus on the factors in the Biakanja and
J’Aire balancing tests as briefed by the parties.




                                 31
interrupted by a contractor’s renovations to improve the
restaurant, or the plaintiff in Biakanja, the sole beneficiary of a
will the notary public negligently failed properly to attest.”
(Sabetian, supra, 57 Cal.App.5th at p. 1078, citing J’Aire, supra,
24 Cal.3d at p. 804 and Biakanja, supra, 49 Cal.2d at pp. 648,
651.)
       We reasoned in Sabetian, “Typically, as in J’Aire and
Stewart, the first two J’Aire factors operate in tandem—because
the underlying contract was intended to affect the plaintiffs, the
harm to the plaintiffs as a result of the defendants’ negligence
was a fortiori foreseeable.” (Sabetian, supra, 57 Cal.App.5th at
p. 1078.) But we noted that “where a plaintiff is not entitled to
maintain a breach of contract action based on the third party
beneficiary doctrine, ‘it would clearly be anomalous to impose tort
liability, with its increased potential damages [citation], upon
[the defendant] based upon its alleged failure to perform its
obligations under its contract with plaintiff’s employer.’” (Id. at
p. 1079, quoting Goonewardene, supra, 6 Cal.5th at p. 840.)
Here, as in Sabetian, Khosravan “was not a third party
beneficiary of the Agreement because one of the three required
elements is missing—that the ‘motivating purpose of the
contracting parties was to provide a benefit to the third party.’”
(Sabetian, at p. 1079, quoting Goonewardene, at p. 830.)
       We reasoned the foreseeability of harm to refinery workers
as a result of the consortium members’ failure to protect refinery
workers did not favor liability, because the Agreement vested
exclusive power to control day-to-day refinery operations in IORC
and IOEPC. (Sabetian, supra, 57 Cal.App.5th at p. 1079.) “The
fact the consortium members committed to ensure the Operating
Companies performed their obligations under the Agreement




                                32
does not mean the consortium members had the power to control
the day-to-day activities of the refineries. This is unlike the
situation in J’Aire, in which the contractor had the ability to
control the extent to which the tenant was harmed by the
contractor’s conduct under the agreement with the property
owner. (J’Aire, supra, 24 Cal.3d at p. 804.).” (Sabetian, at
p. 1079.)
       As to the third factor, as in Sabetian, there is a high degree
of certainty that Khosravan suffered injury due to his exposure to
asbestos at the Abadan refinery.19 (Sabetian, supra,
57 Cal.App.5th at p. 1080.) “But the fourth factor, the closeness
of the connection between consortium members’ conduct and
[Khosravan]’s injury, is attenuated because IORC and NIOC, not
the consortium members, controlled day-to-day refinery
operations. Likewise, the fifth factor, the moral blame attached
to the consortium members’ conduct, is weak,” absent evidence of
the consortium members’ negligence in the execution of their
contractual duties or that they had control over the operations
that caused the harm. (Ibid.)
       “The sixth factor, the policy of preventing future harm,
similarly does not favor [Malekeh]. Because the consortium
members were not in a position to control the day-to-day
operations of the Abadan refinery, they were not in the best
position to prevent future harm at the refinery. Further, the
Agreement acknowledged the consortium members were separate
corporate entities from the Operating Companies, including

19    On appeal, defendants do not contend Malekeh failed to
raise a triable issue of fact regarding whether Khosravan’s
mesothelioma was caused by asbestos exposure at the Abadan
refinery.




                                 33
IORC. We recognize the important public policy to require
employers to provide a safe and secure workplace, but there is
also a public policy recognizing the benefits of allowing
companies to limit their business risks through the creation of a
separate corporate entity.” (Sabetian, supra, 57 Cal.App.5th at
p. 1080.) Here, the consortium members limited their risk by
creating the Operating Companies. Further, as noted, the
Khosravans abandoned their argument in the trial court the
consortium members were the alter egos of IOP or the Operating
Companies.
       Finally, Malekeh’s reliance on Seo v. All-Makes Overhead
Doors (2002) 97 Cal.App.4th 1193, 1197 (Seo) is misplaced.
There, a commercial subtenant was injured when he reached his
arm through an electronic sliding gate to activate a switch to
close the gate. (Id. at p. 1198.) The Court of Appeal concluded
the defendant company that had repaired the gate for the
property owner owed no duty of care to the subtenant to warn of
design defects unrelated to the repairs performed by the
defendant. (Id. at pp. 1198-1199.) The Seo court observed,
however, that an independent contractor may owe a duty to a
third party where it negligently performs a repair, fails to make a
requested repair, or assumes the owner’s duty to inspect and
maintain the equipment and negligently fails to perform, leading
to injury to the third party. (Id. at p. 1206.) Here, Malekeh has
not presented evidence showing defendants performed repairs,
inspections, or maintenance or assumed the responsibility




                                34
assigned to IORC and NIOC under the Agreement to inspect or
maintain the Abadan refinery.20

      4.    Malekeh failed to raise a triable issue of fact
            defendants’ predecessors had a duty to protect
            Khosravan based on a special relationship between
            defendants’ predecessors and the Operating
            Companies
       Malekeh contends the predecessors to the Chevron and
Exxon defendants owed a duty to Khosravan based on a special
relationship the defendants had with the Operating Companies

20     Mace v. United States (N.D. Cal., Mar. 23, 2017, No. 15-CV-
04060-LB) 2017 WL 1102736, relied on by Malekeh, is
distinguishable for the same reason. In Mace, the National Park
Service hired the defendant tree services company on two
occasions to remove visible large seed pods from the park’s trees.
(Id. at pp. *1-2.) Nineteen months after the tree services
company completed its second seed pod removal, a park patron
was injured by a falling pod. (Ibid.) The tree services company
moved for summary judgment, arguing it owed no duty beyond
its contractual commitments to remove the seed pods. (Id. at
p. *6.) The district court denied the motion, finding triable issues
whether the tree service company had breached a duty of care to
warn the National Park Service about the dangers of selectively
pruning seed pods and to recommend safe pruning measures.
(Id. at p. *10.) Unlike the tree services company in Mace, there is
no evidence the predecessor companies performed any work for
NIOC or the Operating Companies that gave rise to Khosravan’s
asbestos-related injury. Under the Agreement, it was IORC and
NIOC that assumed the duty to control refinery operations.
Malekeh has provided no authority for the proposition a party
that guarantees the performance of another assumes a duty to
prevent harm to third parties caused by the performance.




                                35
to protect Khosravan from the intentional misconduct of third
parties. This contention lacks merit.
       “A duty to control, warn, or protect may be based on the
defendant’s relationship with ‘either the person whose conduct
needs to be controlled or [with] . . . the foreseeable victim of that
conduct.’” (Regents, supra, 4 Cal.5th at p. 619 [“a duty to control
may arise if the defendant has a special relationship with the
foreseeably dangerous person that entails an ability to control
that person’s conduct”]; accord, Delgado v. Trax Bar & Grill
(2005) 36 Cal.4th 224, 235 [“A defendant may owe an affirmative
duty to protect another from the conduct of third parties if he or
she has a ‘special relationship’ with the other person.”].) “A
special relationship between the defendant and the victim is one
that ‘gives the victim a right to expect’ protection from the
defendant, while a special relationship between the defendant
and the dangerous third party is one that ‘entails an ability to
control [the third party's] conduct.’ . . . The existence of such a
special relationship puts the defendant in a unique position to
protect the plaintiff from injury. The law requires the defendant
to use this position accordingly. [Citation.] [¶] Where the
defendant has neither performed an act that increases the risk of
injury to the plaintiff nor sits in a relation to the parties that
creates an affirmative duty to protect the plaintiff from harm . . .
the defendant owes no legal duty to the plaintiff.” (Brown v. USA
Taekwondo (Apr. 1, 2021, S259216) __ Cal.5th __ [2021
WL 1218492, at pp. *5-*6]; accord, Regents, at p. 621.)
       In Regents, the Supreme Court considered the “common
features” of a special relationship. (Regents, supra, 4 Cal.5th at
p. 620.) The Supreme Court observed, “Generally, the
relationship has an aspect of dependency in which one party




                                 36
relies to some degree on the other for protection. . . . [¶] . . . The
corollary of dependence in a special relationship is control.
Whereas one party is dependent, the other has superior control
over the means of protection. ‘[A] typical setting for the
recognition of a special relationship is where “the plaintiff is
particularly vulnerable and dependent upon the defendant who,
correspondingly, has some control over the plaintiff’s welfare.”’”
(Regents, supra, 4 Cal.5th at pp. 620-621.) Further, “[s]pecial
relationships also have defined boundaries. They create a duty of
care owed to a limited community, not the public at large.” (Id.
at p. 621.) Finally, the court noted that “although relationships
often have advantages for both participants, many special
relationships especially benefit the party charged with a duty of
care,” identifying retail stores and hotels as examples. (Ibid.)
       The Regents court concluded a college has a special
relationship with its students, observing that college students are
“dependent on their college communities to provide structure,
guidance, and a safe learning environment” and “have superior
control over the environment and the ability to protect students.”
(Regents, supra, 4 Cal.5th at p. 625.) However, the court limited
the college’s duty of care to “activities that are tied to the school’s
curriculum but not to student behavior over which the university
has no significant degree of control,” explaining the college would
be expected to retain a “measure of control” over the classroom
environment. (Id. at p. 627.)
       Here, as discussed, Malekeh failed to raise a triable issue
the Chevron and Exxon defendants retained any measure of
direct control over the Operating Companies. As we observed in
Sabetian in the context of our analysis of the J’Aire factors, the
consortium members were not in the best position to prevent




                                  37
future harm at the refinery. (Sabetian, supra, 57 Cal.App.5th at
p. 1080.) In the absence of a showing of defendants’ authority to
exercise control, the trial court properly granted summary
judgment in favor of the Khosravans. (See Barenborg v. Sigma
Alpha Epsilon Fraternity (2019) 33 Cal.App.5th 70, 75, 81
[national fraternity did not have special relationship with its
local chapter and therefore had no duty to protect student who
was injured at party held by local chapter, despite national
fraternity’s adoption of policies governing local chapter and
ability to discipline chapter for policy violations because it had no
ability to prevent injury].)
       Malekeh’s reliance on our opinion in Brown v. USA
Taekwondo (2019) 40 Cal.App.5th 1077 (Brown), affd. (Apr. 1,
2021, S259216) __ Cal.5th __ [2021 WL 1218492], is misplaced.
There, we concluded the plaintiffs had alleged facts sufficient to
support a special relationship between the defendant taekwondo
association and its registered taekwondo coach, and on that basis
we concluded the taekwondo association had a duty to protect
student athletes from sexual abuse by the coach. (Brown, supra,
at p. 1094.)21 We reasoned that because the taekwondo
association had control over the coach through its policies and
procedures establishing requirements for coaches, it “was
therefore ‘“‘in the best position to protect against the risk of
harm’”’ and ‘“meaningfully reduce the risk of the harm that


21    The Supreme Court in affirming our decision “express[ed]
no view on the merits of the Court of Appeal’s application of the
special relationship test to either USAT or USOC. These fact-
dependent issues fall outside the scope of the only question
presented for our review.” (Brown v. USA Taekwondo, supra,
__ Cal.5th __ [2021 WL 1218492], at p. *4, fn. 4.)




                                 38
actually occurred.”’” (Ibid.) Further, we found the Rowland
factors supported “recognition of [the taekwondo association’s]
duty to use reasonable care to protect taekwondo youth athletes
from foreseeable sexual abuse by their coaches.” (Brown, at
p. 1101.) However, we concluded the plaintiffs had not alleged
facts sufficient to establish that the defendant Olympic
Committee had a special relationship with the coach because the
allegations did not establish the committee had the ability to
control the coach’s conduct or was in the best position to protect
plaintiffs from the coach’s sexual abuse. (Id. at p. 1102.)
       Here, the record does not contain any policies and
procedures or other evidence showing the predecessors to the
Chevron and Exxon defendants had the ability to control the day-
to-day conduct of the Operating Companies in running the
Abadan refinery, nor has Malekeh presented evidence showing
defendants’ predecessors had the ability to control the asbestos
products used at the Abadan refinery or were in the best position
to protect Khosravan from asbestos exposure. As discussed, it
was NIOC that owned the refinery and IORC that operated the
refinery, without any direct control by the predecessor
companies.




                               39
                        DISPOSITION

      The judgment is affirmed. Respondents are entitled to
recover their costs on appeal.



                                        FEUER, J.

We concur:



             PERLUSS, P. J.



             McCORMICK, J.*




*     Judge of the Orange County Superior Court, assigned by
the Chief Justice pursuant to article VI, section 6 of the
California Constitution.




                              40